IN RE: Herrington, William; — Plaintiffs); Applying for Supervisory and/or Remedial Writs; Parish of Franklin 5th Judicial District Court Div. “B” Number 25,302, 25,303, 25,435; to the Court of appeal, Second Circuit, Number 31667-KH
Writ granted in part; otherwise denied. Because the statute in effect at the time of relator’s attempted aggravated rapes did not authorize a prohibition on parole, see R.S. 14:42; 14:27(D); 1975 La. Acts 132, relator’s sentence is amended to delete the prohibition. Relator’s parole eligibility is to be determined by the Department of Corrections pursuant to R.S. 15:574.4. St. Amant v. 19th J.D.C., 94-0567 (La.9/3/96), 678 So.2d 536 so.2d 536. The district court is directed to make an entry in the minutes reflecting this change. In all other respects, the application is denied.
TRAYLOR, J., not on panel; recused.